 Case 19-04837           Doc 17        Filed 04/24/19 Entered 04/24/19 14:36:39                       Desc Main
                                          Document Page 1 of 1

UNITED STATES BANKRUPTCY COURT, NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

RE: JOHN TAYLOR                                         ) Case No. 19 B 04837
                                                        )
                                                 Debtor ) Chapter 13
                                                        )
                                                        ) Judge: JACK B SCHMETTERER


                                              NOTICE OF MOTION


   JOHN TAYLOR                                                            DAVID M SIEGEL
                                                                          via Clerk's ECF noticing procedures
   PO BOX 4064
   OAK PARK, IL 60302

   Please take notice that on May 22, 2019 at 11:00 am my designee or I will appear before the Honorable
   Judge JACK B SCHMETTERER at 219 South Dearborn Courtroom 682, Chicago, IL and present the
   motion set forth below.

   I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the persons
   named above by U.S. mail at 55 E Monroe St., Chicago, IL or by the methods indicated on April 24 , 2019.


                                                                            /s/ Tom Vaughn


                   TRUSTEE'S MOTION TO DISMISS FOR UNREASONABLE DELAY

   Now comes Tom Vaughn, Trustee in the above entitled case and moves the Court to dismiss this case in
   support thereof states:

   1. On February 25, 2019 the Debtor filed a petition and plan under Chapter 13 of Title 11 U.S.C.

   2. That the above-captioned plan has not yet been confirmed .

   3. That the Debtor has caused unreasonable delay that is prejudicial to creditors by failing to:

   Amend Plan to add tax refund language and to increase adequate protection payments to Credit Acceptance
   to at least $76.




   WHEREFORE, the Trustee prays that this case be dismissed for unreasonable delay by the debtor pursuant
   to 11 U.S.C. § 1307 (c) (1).
                                                                      Respectfully submitted,
   TOM VAUGHN
   CHAPTER 13 TRUSTEE                                                       /s/ Tom Vaughn
   55 E. Monroe Street, Suite 3850
   Chicago, IL 60603
   (312) 294-5900
